 


110 HRES 892 EH: Resolution expressing support for designation of a 
U.S. House of Representatives
2008-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 892 
In the House of Representatives, U. S.,

April 29, 2008
 
RESOLUTION 
Resolution expressing support for designation of a National Funeral Director and Mortician Recognition Day. 
 
 
Whereas the death of a family member, friend, or loved one is a devastating emotional event;  
Whereas the memorialization and celebration of the decedent’s life is the fabric of today’s funeral service;  
Whereas the family of the decedent has traditionally looked to funeral directors and morticians for consolation, strength, and guidance in the planning and implementation of a funeral ceremony; and  
Whereas March 11, 2008, would be an appropriate day to designate as National Funeral Director and Mortician Recognition Day to pay tribute to these funeral directors and morticians who, day in and day out, assist our Nation's families in their times of sadness and grief and help families mourn a death and celebrate a life: Now, therefore, be it  
 
That the House of Representatives supports the designation of a National Funeral Director and Mortician Recognition Day.  
 
Lorraine C. Miller,Clerk.
